Scott, Judge.
This case is in all material respects like the foregoing. Goldsberry, by adopting the acts of Emerson, constituted him his agent. In this suit, there is the note of a third person given in satisfaction of the demand on which the action is brought. As to the goodness of the bargain, we cannot speculate. If conjectures were allowable, a state of facts may be imagined, which would show the contract a very judicious one. Let the judgment be affirmed,
with the concurrence of the other Judges.